Citation Nr: 0528964	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968, including combat service in the Republic of 
Vietnam. His awards include the Army Commendation Medal, and 
the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In his VA Form 9, the veteran requested a hearing before a 
member of the Board at the RO.  A notation in the file 
reports that the veteran cancelled the hearing.  Neither he 
nor his representative has since requested that the hearing 
be rescheduled.  

In statements submitted in July 2003 and July 2005, the 
veteran and his representative raised the issues of 
entitlement to service connection for left ear hearing loss, 
loss of vision, and increased rating for tinnitus. These 
matters are referred to the RO for appropriate action.  A 
total rating based on individual unemployability has been 
recently denied by rating action.  Appellant and/or his 
representative are free to offer additional contentions or 
otherwise renew that claim in view of the action taken 
herein, if desired.


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been accomplished.

2.  The veteran's service-connected PTSD more closely 
approximates occupational and social impairment with 
deficiencies in most areas due to symptoms such as impaired 
impulse control with unprovoked irritability and periods of 
violence, difficulty adapting to stressful circumstances, and 
inability to establish and maintain effective relationships, 
than occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships. 

3.  The veteran's PTSD, at no time during the course of the 
appeal, more nearly approximated total occupational and 
social impairment due to gross impairment in thought 
processes or communication, persist delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others or inability to perform 
activities of daily living.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for an evaluation of 70 percent, but no more, 
for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decisions, January 2000 statement of the case 
and supplemental statement of the case of August 2004, as 
well as in VCAA notification letters dated in March 2001 and 
November 2003, the RO notified the veteran of the evidence 
and information necessary to substantiate his claim, the 
specific information required from him to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and the evidence 
that he should submit if he did not desire VA to obtain the 
evidence on his behalf. Although VA has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for the VA to obtain such evidence. The Board is satisfied 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession. Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also notes in accordance with 38 U.S.C.A. 
§ 5103(a) and Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004), the RO provided the initial notice required under the 
VCAA and readjudicated the veteran's claim in August 2004. 

The record also reflects that the veteran's service medical 
records and all post-service medical evidence identified by 
the veteran have been obtained.  In addition, the veteran has 
been afforded appropriate VA contract examinations. Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence. 
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board has reviewed the claims folder and finds that the 
medical evidence of record is sufficient to assess the 
severity of the veteran's PTSD. Accordingly, a remand for 
additional development is not warranted in this case.

II.  Factual Background

Service connection for PTSD was granted in a June 1991 rating 
action, and evaluated as 30 percent disabling effective from 
September 1990.  The veteran filed a claim for an increased 
rating in June 1998.

March 1998 post-incarceration psychiatric examination reports 
that the veteran was on parole, and lived with several of his 
sons in an apartment. He complained that he needed someone to 
talk to and his medication. He was released from prison in 
March 1997 after having been incarcerated as a repeat violent 
offender. He was maintained on Valium 10 mg in prison.

He related mistrust of people, and a propensity to violence 
and preoccupation with killing someone if his buttons were 
pressed. He reported having a hard time stopping himself from 
killing anyone who offended him. He had no depressive 
symptoms, no generalized anxiety, panic, or obsessive 
compulsive disorder. He denied hearing voices, but believed 
he had some extraterrestrial connections due to his survival 
in situations in combat in Vietnam where chances for survival 
appeared to be zero. He became a multiple drug user during 
service in Vietnam, using all drugs except heroin. He related 
his war experiences, and that he began to enjoy killing 
during the war, and had difficulty readjusting to civilian 
life after the war. He related that after he returned he 
worked as a mercenary for some years, then became a hit man, 
and killed people during that type of work. He maintained 
relationships with his daughters, and several of his children 
also had criminal histories. He wanted to change his current 
living arrangements since a drug running operation was going 
on in the residence. 

Mental status examination revealed the veteran as casually 
dressed, well groomed, cooperative, and somewhat remote. 
Speech was clear, coherent, and goal-directed, although 
somewhat verbose. He was alert and oriented in all three 
spheres, with no gross cognitive deficits. He had poor eye 
contact and scanned the room extensively, which the examiner 
thought may have to do with poor vision and suspiciousness. 
His mood was euthymic and affect blunted. He had no formal 
thought disorder, and demonstrated some evidence of grandiose 
delusion and overvalued ideas. There were no hallucinations 
or suicidal ideation, but he endorsed frequent homicidal 
ideation directed at no particular person. There was evidence 
of increased excitability, with standing up, pacing, and 
extensive use of body language when describing traumatic 
experiences. He had impaired insight and judgment, and 
perhaps mildly impaired reality testing. Diagnosis was Axis I 
- PTSD, severe, chronic; multiple substance abuse in 
remission; AXIS II - personality disorder, NOS; AXIS III - 
asthma, glaucoma, cataracts, exposure to agent orange; AXIS 
IV - living in a crime-infested environment, and with 
traumatic memories; AXIS V - GAF 40. The examiner concluded 
that the veteran displayed evidence of trigger sensitivity, 
exaggerated startle response, hypervigilance, emotional 
unresponsiveness, odd belief, preoccupation with violent 
images. Since his last incarceration he had become less prone 
to violence and was making more efforts to stop himself from 
displaying aggression, partly due to the knowledge that the 
next time he gets arrested he could be put away for life, and 
also to visual impairment. 

In May 1998 VA psychiatric examination for increase, the 
examiner related the veteran's history of combat events in 
Vietnam. Subjective complaints were depression, anxiety, 
nightmares, flashbacks, anger and explosiveness for many 
years especially the prior two when he was in treatment from 
May 1996 to November 1997. 

Mental status examination revealed the veteran was alert, 
oriented in three spheres and coherent in speech. Mood was 
anxious and dysphoric. He reported nightmares, flashbacks, 
anger and explosiveness, but denied hallucinations or 
delusions, suicidal or homicidal ideation. Memory and 
concentration were fair and judgment was not disturbed. 
Diagnosis was AXIS I PTSD, chronic, with polysubstance abuse 
in remission; AXIS IV moderate to severe; AXIS V, GAF was 45.

VA outpatient treatment notes dated from March 1999 through 
February 2003 include a March 1999 VA outpatient treatment 
note showing the veteran was legally blind since August 1998, 
and homeless. He expressed a high degree of motivation to 
engage in treatment and related services. He was an active 
participant in the psychosocial group. A March 1999 New York 
HHS nursing note indicated that the veteran was living in a 
homeless shelter. He denied suicidal or homicidal ideation, 
and was maintained on Valium 10 mg twice a day and Mellaril 
at bedtime.

A June 2000 statement from the veteran's counselor at the 
Vet. Center relates the veteran's treatment for PTSD, with 
weekly individual and group psychotherapy for stress with 
survival tactics and an excessively high degree of 
grandiosity. The social worker opined that due to the 
veteran's symptomatology due to PTSD he lacks the ability to 
produce adaptive strategies and skills required for gainful 
employment. Social work intake dated in September 2000 
reflects prior problems with alcohol and cocaine but no 
recent use. The veteran reported being on disability for 
prior three years and not having worked. 

January 2001 psychiatric intake notes reflect the history of 
incarceration for drug-related offenses. The veteran admitted 
mostly selling drugs to support himself throughout much of 
his adult life. Affect was angry, hostile, and irritable. 
Thought processes abnormal, with no hallucinations. Sleep, 
appetite, and concentration were noted within normal limits. 
There was no suicidal or homicidal ideation. Diagnosis was 
rule out PTSD, bipolar disorder; AXIS V GAF score was 35.

March 2001 Mental Health primary care clinic note shows he 
was started on Zoloft with some adverse effects. He reported 
a decrease in his nightmares, and that he was not as 
defensive or hypervigilant as before. He felt less sad and 
depressed, still felt angry but was in better control of 
anger. Sleep was six hours, broken up with long intervals of 
lying awake. He reported intrusive memories quite often 
triggered by living in the shelter with other Veterans who 
spoke of Vietnam a lot.

In January 2003 vision program assessment for legal 
blindness, he related continuing treatment for PTSD, and 
problems with anger control when bumping into people due to 
legal blindness. He related seeing his children and 
grandchildren, speaking with friends, and listening to the 
radio. He was not interested in group therapy at that time. 

On July 2003 VA PTSD examination, with review of the claims 
folder by the examiner, the examiner reported the veteran's 
service history. The veteran reported several partial 
hospitalizations for various conditions, and vocational 
rehabilitation programs, most recently in Northport VA which 
he was asked to leave because of repeated unexplained 
absences and positive drug screen. He related outpatient 
treatment at the VA and Vet. Center which he was forced to 
discontinue after a traffic accident.

The examiner noted inconsistent treatment with psychiatric 
medications, most recently Zoloft, and limited compliance 
with medications in the past because he felt they reduced his 
vigilance which he needs because of his lifestyle of 
homelessness and at high risk for cocaine use. He was not 
currently taking his psychiatric medications. He described 
little improvement in his PTSD symptomatology with outpatient 
treatment, although he had learned some anger management 
tools in therapy which helped him stay out of fights. The 
veteran was noted as legally blind with tunnel vision. He was 
awaiting placement in the West Haven VA inpatient PTSD 
program. 

The examiner noted that clinical presentation was complicated 
by continued cocaine abuse used about a week prior to the 
examination, and reported periodic heavy abuse throughout the 
prior five years. The veteran described nightmares about 
combat experiences which caused sleep disturbances also due 
to drug abuse and the need to defend himself when sleeping in 
homeless shelters. He reported that he was trained to kill in 
Vietnam, and linked his hypervigilance and irritability to 
his combat experiences. He had depressed mood, lack of sense 
of a future, severe emotional numbing in family and intimate 
relationships and was estranged from the majority of his 
children. The examiner observed that the veteran reported a 
dysfunctional and somewhat chaotic social existence since his 
last examination, complicated by use of drugs and occasional 
violence and difficulties with police. Since Vietnam, he has 
had a series of short-lived relationships with relatively 
little emotional involvement, and children with criminal 
histories about which he felt guilty of providing a bad role 
model for them. He had an extensive legal history primarily 
for drug-related offenses, with frequent use of physical 
violence to defend himself on the street, and fewer 
altercations in the past few years, in part, because of his 
vision impairment and anger management courses. He did not 
attribute his PTSD symptoms to his lack of employment. The 
examiner indicated that it appears that the veteran's chronic 
abuse of cocaine has interfered to a substantial degree with 
his ability to obtain and maintain gainful employment.

Mental status examination showed the veteran as casually 
dressed, appropriately groomed, and alert and oriented in all 
spheres, with inconsistent eye contact. Mood was mildly 
depressed, with a broad appropriate range of affect. No 
impairment of communication or thought process was noted. 
Speech was spontaneous, relevant, of normal rate and rhythm; 
thinking was logical, goal-oriented, and without evidence of 
formal thought disorder. He denied hallucinations and 
delusions. He had adequate maintenance of personal hygiene 
and competent management of finances, diet, and other 
activities of daily living. He reported recent abuse of 
cocaine, but denied any use for the prior week, and reported 
chronic abuse and dependence for many years in the past. He 
denied suicidal intent or plan, but reported frequently 
wanting to give up or to stop living. Long-term recall and 
concentration were moderately impaired. He had no panic 
attacks, phobias, obsessive thoughts, or rituals that 
interfered with functioning. He described other symptoms of 
PTSD as noted. Judgment and insight were present.

The examiner concluded that the veteran continued to meet DSM 
IV criteria for PTSD. He had increased arousal (pronounced 
hypervigilance, irritability leading to occasional physical 
violence, disturbed sleep patterns), and numbing/avoidance 
(lack of emotional connection with family and friends). He 
had no sense of the future, and indifference to significant 
activities. The examiner also indicated that the veteran's 
cocaine abuse contributes to his hypervigilance, 
irritability, poor impulse control, and disturbed sleep 
patterns; his substance abuse likewise contributed to 
disruption of social connections and impaired emotional 
involvement with others. It was noted that it was impossible 
to quantify the effects of each disorder separately, and 
there does not appear to be a baseline (a prolonged period of 
abstinence) to gauge the effects of PTSD alone on the 
veteran's functioning. There was no evidence that the 
veteran's substance abuse was proximately caused by his PTSD. 
Diagnosis included PTSD, chronic. GAF was 49, reflecting 
symptoms of PTSD with a history of physical violence, lack of 
a sense of future, indifference to most significant 
activities and symptoms of cocaine abuse. GAF over the prior 
year was estimated at 41 to 49.

VA outpatient treatment notes from August 2003 to August 2004 
reflect continuing follow-up for PTSD at the Vet. Center and 
at VAMC, as well as emergency treatment for various unrelated 
disorders.  A January 2004 treatment note and addendum shows 
that the veteran's treating counselor at the PTSD groups felt 
the veteran needed treatment for PTSD, and exhibited 
borderline antisocial personality traits, and could be 
explosive and threatening at times. An April 2004 intake note 
reported evaluation for housing after living in a homeless 
shelter for some time. The veteran reported no current 
psychiatric treatment, and that he had been seen a year prior 
for psychiatric treatment. The provider's impression was that 
the veteran needed psychiatric intervention because of his 
continuing substance abuse.

In various statements, most recently in January 2005 
statement, the veteran advised that he was currently in PTSD 
treatment, and was in full remission from substance abuse.

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating. 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). A GAF of 31-40 reflects some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man, 
avoids friends, neglects family, and is unable to work). See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

IV.  Analysis

In the case at hand, the veteran's GAF has consistently 
resulted in scores ranging from 35 in January 2001, to 49 in 
July 2003, with the majority of scores in the 40's denoting 
serious to major symptoms or impairment in social and 
occupational functioning, (e.g., no friends, unable to keep a 
job). The Board has considered all of the evidence and notes 
that although the veteran's disability is complicated by his 
substance abuse which he attributes to his combat duties in 
Vietnam where he began using drugs, the most recent VA 
examiner concluded in July 2003 that the veteran continues to 
have a GAF from 41-49 in the prior year. Although the 
examiner noted that the veteran's cocaine abuse was not 
proximately caused by his PTSD, the examiner also noted that 
it was not possible to quantify the PTSD from the substance 
abuse. Thus the veteran presents with a somewhat complex 
disability picture, and there is some question as to whether 
the overall psychiatric disability is productive of 
occupational and social impairment warranting a 50 or 70 
percent rating. Considering the veteran's continued 
homelessness, estrangement from family, difficulty in 
adjusting to stressful circumstances, along with GAF scores 
ranging from 35 to 49, the Board finds the veteran's PTSD 
more nearly approximates social and occupational impairment 
with deficiencies in most areas and inability to establish 
and maintain effective relationships, warranting a 70 percent 
evaluation.

The Board has also considered whether the disability warrants 
a 100 percent rating during any portion of the appeal. The 
evidence shows that the disability has not resulted in gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. The record 
demonstrates that the veteran was oriented in all spheres, 
and there was maintenance of personal hygiene and other 
activities of daily living. Therefore, the Board has 
concluded that the level of impairment required for a 100 
percent rating is not present.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. The record 
reflects that the veteran has not required hospitalization 
for the disability. In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation. Therefore, the Board concludes that 
referral of the case for extra-schedular consideration is not 
warranted.


ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the criteria governing the payment of VA monetary 
benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


